Citation Nr: 0617770	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-06 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left knee instability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
left knee status post meniscectomy, with traumatic arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
December 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

The veteran was initially granted service connection for a 
left knee disability (characterized as status post 
meniscectomy with lateral instability and degenerative joint 
disease) in an April 1986 rating decision.  A 20 percent 
disability rating was assigned.  A February 1987 rating 
decision recharacterized the veteran's service-connected 
disability to "left knee, status post meniscectomy, with 
traumatic arthritis" and reduced the assigned disability 
rating to 10 percent.  Several rating decisions over the 
years confirmed and continued the 10 percent rating.

In October 2000, the RO received the veteran's claim for an 
increase in the disability rating assigned his service-
connected left knee disability.  The April 2001 rating 
decision denied the veteran's claim for an increased rating 
for his "status post meniscectomy of the left knee with 
traumatic arthritis."  The same decision granted service 
connection for left knee instability; a 10 percent disability 
rating was assigned.  See 38 C.F.R. § 4.25 (2005); see also 
VAOPGCPREC 23-97 and VAOPGCPREC 09-98.  The veteran perfected 
an appeal of that decision.

The Board remanded the case in October 2004 for the purpose 
of ensuring compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and obtaining 
an additional VA examination.  After the additional 
development requested by the Board was competed, the VA 
Appeals Management Center (AMC) again denied the claim in a 
February 2006 supplemental statement of the case (SSOC).  The 
case is now once again before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected left knee instability is 
manifested by near continuous pain and stiffness, and 
functional loss with prolonged weight bearing or repeated 
use.

2.  The veteran's service-connected left knee traumatic 
arthritis is manifested by slight limitation of motion.

3.  The evidence does not show that either of the veteran's 
left knee disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 20 
percent for the veteran's left knee instability are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2005).

2.  The criteria for an increased disability rating for the 
veteran's left knee status post meniscectomy with traumatic 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).

3  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. §§ 3.321(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his two service-
connected left knee disabilities.  He essentially contends 
that these disabilities are more severe than that 
contemplated by the currently-assigned 10 percent ratings.  
He specifically notes that prolonged wait bearing results in 
considerable difficulty with walking or climbing stairs, and 
has caused him to miss significant time from his job as a 
letter carrier with the postal service.

In the interest of clarity, after addressing the preliminary 
matter of VCAA compliance, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the January 2003 statement of the case (SOC) and 
the February 2006 SSOC of the pertinent law and regulations, 
of the need to submit additional evidence on his claims, and 
of the particular deficiencies in the evidence with respect 
to his claims.  

More significantly, following the Board's October 2004 
remand, a letter was sent to the veteran in November 2004 
which was specifically intended to address the requirements 
of the VCAA.  The November 2004 letter from the RO 
specifically notified the veteran that:

To establish entitlement to an increased evaluation for 
you service-connected (1) left knee disability, status 
post meniscectomy, with traumatic arthritis and (2) left 
knee instability disabilities (sic), the evidence must 
show that your [(]1) left knee disability, status post 
meniscectomy, with traumatic arthritis and (2) left knee 
instability disabilities (sic) have gotten worse.  Send 
us recent (preferably within the last twelve months) 
medical records

(emphasis as in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the November 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local government, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA "will provide a medical examination for you, or get 
a medical opinion, if we determine it is necessary to decide 
your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The November 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The November 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the November 2004 VCAA letter.  His claims were then 
readjudicated in the February 2006 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VCAA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue as 
the veteran has already been service connected for a number 
of disabilities.  Moreover, as outlined above, the veteran 
has received proper notice of element (4), degree of 
disability.  

As to effective dates, the veteran was advised in an April 
2006 letter of the general law and regulations surrounding 
effective dates and was provided several examples of evidence 
which could be used to substantiate an earlier effective 
date.  Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes extensive VA treatment records 
and the reports of VA examinations conducted in February 2001 
and March 2005.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

The following law and regulations apply generally to each of 
the increased ratings claims on appeal.  Additional law and 
regulations will be set forth in the discussion of each 
individual increased rating claim.

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Specific diagnostic codes will be provided below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.




	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased rating for service-connected 
left knee instability, currently evaluated as 10 percent 
disabling.

Analysis

Assignment of diagnostic code 

The veteran's left knee disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005) as 10 percent 
disabling. 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 5257is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to 
knee instability, one of the primary features of the 
veteran's left knee disability.  Moreover, Diagnostic Code 
5257 is a "catch all" diagnostic code for knee 
disabilities, and allows a disability rating to be assigned 
based on qualitative criteria such as a "slight," 
"moderate," or "severe" level of impairment.  
Additionally, the veteran's left knee instability is not 
manifested by ankylosis, a significantly decreased range of 
motion, damage to the cartilage, or the malunion the tibia 
and fibula.  Absent these symptoms, other diagnostic codes 
for the knee are inapplicable.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5257.


Specific schedular criteria

Diagnostic Code 5257 [knee, other impairment of] provides the 
following levels of disability:

Recurrent subluxation or lateral instability:

30%  - severe;

20% - moderate;

10%  - slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

Words such as "slight", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005).  
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.

Mittleider concerns

As is noted throughout this decision, the veteran is now 
service connected for two separate left knee disabilities, 
involving instability and arthritis.  In determining whether 
increased ratings are warranted, the Board is mindful of VA's 
antipyramiding regulation, 38 C.F.R. § 4.14 (2005) [the 
evaluation of the same disability under various diagnoses is 
to be avoided].

In this case, there is of record sufficient medical evidence 
which service to differentiate the instability from the 
remaining knee pathology.  Cf. Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

Schedular rating

As noted above, the veteran's service-connected left knee 
instability is currently rated as 10 percent disabling under 
Diagnostic Code 5257.  Such is consistent with slight 
impairment due to subluxation or instability.  After 
reviewing the medical evidence of record, however, the Board 
believes that moderate left knee instability has been 
demonstrated so as to warrant the assignment to a 20 percent 
disability rating under Diagnostic Code 5257.  

The record reflects that the veteran report that he wraps his 
knee in an Ace bandage daily to help with stability.  
Occasionally, when left knee instability is particularly 
pronounced, the veteran will use a cane, crutches, or knee 
brace to provide added support.  The veteran's left knee 
instability has also resulted in a left antalgic limp.  

Such symptomatology has had an adverse effect on the 
veteran's job as a letter carrier.  The record includes 
several doctor's notes restricting the veteran to light duty 
or excusing him from work altogether due to his left knee 
symptoms.  
The veteran has reportedly used two weeks of sick leave in 
the past year due to knee-related problems.  Even more 
significantly, one the veteran's VA physicians recommended in 
December 2000 that he seek a less physically-demanding 
occupation.  The February 2001 VA examiner similarly noted 
that the veteran's job as a letter carrier "aggravates his 
knee condition."  The examiner also noted that the veteran's 
left knee instability has limited routine daily activities 
such as shopping trips and sports.

In short, the Board believes that an increase in the 
disability rating assigned the veteran's service-connected 
left knee instability is warranted, as "moderate" left knee 
impairment has been demonstrated.  The medical record 
reflects that the veteran's left knee requires the daily use 
of an ace bandage for support, and requires several visits a 
year for medial treatment.  Accordingly, the Board finds that 
an increased rating of 20 percent under Diagnostic Code 5257 
is warranted.

While a 20 percent disability rating reflective of 
"moderate" knee impairment is warranted, the Board finds 
that "severe" impairment, necessitating the assignment of a 
30 percent rating, has not been shown.  Notwithstanding 
instability requiring the use of an Ace bandage daily, he 
record reflects that the veteran is still able to perform his 
job duties as a letter carrier.  Although the veteran 
occasionally has to take sick leave due to his left knee 
symptomatology (approximately two weeks per year), he 
continues to successfully perform his job duties, which 
entail walking great distances with a heavy mail bag.  
Moreover, strength in the left knee has routinely been 
reported as 5/5, and recent treatment has been limited to 
over-the counter medications and the Ace bandage for support.  
All treatment has been rendered on an outpatient basis, using 
non-invasive treatment modalities.  There has been no surgery 
on the knee, and evidently none is contemplated.  Based on 
these facts, the Board does not believe that "severe" left 
knee impairment consistent with a 30 percent rating has been 
demonstrated.

DeLuca considerations

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca.  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case 
with Diagnostic Codes 5257.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration with respect to the veteran's left knee 
instability.

Conclusion

For reasons and bases which have been stated above, the Board 
finds that a 
20 percent disability rating may be assigned for the 
veteran's service-connected left knee instability under 
Diagnostic Code 5257.  The benefit sought on appeal is 
granted to that extent.

For the sake of economy, the matter of the veteran's 
potential entitlement to an extraschedular rating will be 
addressed below in conjunction with the other issue on 
appeal.

2.  Entitlement to an increased rating for service-connected 
left knee status post meniscectomy, with traumatic arthritis, 
currently evaluated as 10 percent disabling.

Analysis

Assignment of diagnostic code 

The veteran's left knee traumatic arthritis is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005) as 
10 percent disabling. 

Diagnostic Code 5010 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the diagnosed disability for which the veteran seeks an 
increased rating (traumatic arthritis).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5010.  As is 
discussed immediately below, rating under Diagnostic Code 
5010 requires consideration of other codes.

Specific schedular criteria

Diagnostic Code 5010 is assigned for arthritis due to trauma.  
Trauma-induced arthritis, substantiated by X-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  

Under Diagnostic Code 5003, arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In this case, the appropriate joint involved, the left knee, 
is evaluated under Diagnostic Codes 5260 and 5261, limitation 
of flexion and limitation of extension, respectively.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 
45 degrees warrants a 10 percent evaluation, and flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees. 38 C.F.R. § 4.71, Plate II (2005).

Schedular rating

The veteran is currently in receipt of a 10 percent rating 
based on a finding of left knee arthritis with noncompensable 
limitation of motion.  See Diagnostic Code 5003, above.  To 
obtain a rating in excess of 10 percent, extension limited to 
15 degrees or flexion limited to 30 degrees must be shown.  
Diagnostic Codes 5260 and 5261.  

In the instant case, no limitation in extension has been 
clinically demonstrated.  Moreover, left knee flexion has 
consistently been measured from zero to at least 110 degrees.  
Such measurements fall well short of the limitation of motion 
required for a 20 percent (or even a compensable) evaluation 
under Diagnostic Codes 5260 and 5261.  

Accordingly, because the veteran's arthritis is manifested by 
X-ray evidence without requisite limitation of motion of the 
knee, a higher schedular disability rating is not warranted 
for the veteran's service-connected left knee traumatic 
arthritis.  The Board additionally observes that the 10 
percent rating contemplates the veteran's complaints of pain 
and stiffness due to the service-connected arthritis.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's left knee traumatic 
arthritis based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca. 

The medical evidence in this case reveals pain on repeated 
use or prolonged weight bearing of the left knee.  As noted 
immediately above, this is contemplated in the 
10 percent rating which has been assigned for arthritis.  To 
the extent that the knee may be weak at times, this is 
contemplated by the 20 percent rating which has been assigned 
for instability under Diagnostic Code 5257.  The record is 
devoid of reference to any specific additional disability  
which would cause the Board to assign  still more disability 
under  38 C.F.R. §§ 4.40, 4.45 and 4.59.

In short, the current 10 percent rating for traumatic 
arthritis and the 20 percent rating for instability 
adequately compensate the veteran for any functional 
impairment attributable to his left knee disabilities, which 
as discussed above includes episodes of pain and some 
functional loss on repeated use.  See 38 C.F.R. 
§ 4.1, 4.10 (2005).

Conclusion

In summary, for reasons and bases expressed above, the Board 
has concluded that an increased disability rating is not 
warranted for the veteran's service-connected left knee 
arthritis.  


Extraschedular consideration

In the February 2006 SSOC, the RO specifically found that 
consideration of an extraschedular rating was not warranted 
with respect to each of the two issues on appeal.  Since an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2005) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

The veteran and his representative have not identified an 
exceptional or unusual disability picture, and the Board has 
been similarly unsuccessful.  The record does not show that 
the veteran has required frequent hospitalizations for either 
of his left knee disabilities.  Indeed, it does not appear 
from the record that he has been recently hospitalized; all 
treatment relevant to the left knee has been rendered solely 
on an outpatient basis.  

Moreover, the medical record does not show marked 
interference with employment.  As has been discussed above, 
the record shows that the service-connected instability and 
arthritis can cause him pain, stiffness, and discomfort while 
he is walking his postal route, such symptomatology is 
contemplated in the currently-assigned 20 and 10 percent 
ratings.  There is nothing in the record which is reflective 
of any factor which takes the veteran outside of the norm.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

Moreover, the veteran himself has reported missing two weeks 
of work in the last year because of his left knee.  Such does 
not rise to the level of "marked interference with 
employment."  Indeed, it appears that other than during 
those two weeks, the veteran was able to successfully 
complete his postal route every day.  Additionally, even 
assuming that the veteran was unable to continue as a letter 
carrier because of his knee disability, as has been 
suggested, there is no indication that he would be precluded 
from performing less physically-demanding work.

In short, the evidence does not support the proposition that 
either of the veteran's service-connected left knee 
disabilities presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, referral to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased evaluation of 20 percent for the 
veteran's service-connected left knee instability is granted, 
subject to the application of controlling law and 
regulations.

Entitlement to an increased rating for service-connected left 
knee status post meniscectomy, with traumatic arthritis, is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


